DECISION
The application of the above-named defendant for a review of the sentence of Three years with 134 days jail time credit for Second Degree Assault, imposed on December 6, 1968, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
It appears that this sentence was proper, reasonable, and lenient, the crime, the individual, and the sentencing goals kept in mind. Defendant assaulted a guard while being returned to Pine Hills School after escape and only received this sentence after violation of the conditions of a two year deferred imposition of sentence. The sentence might have been for 6 years and he will be eligible for parole consideration in May, 1970.
As to defendant’s desire to be free from supervision after release, his record does not justify the granting of the same by sentence reduction.
SENTENCE REVIEW DIVISION
Philip C. Duncan, Chairman; Paul G. Hatfield, Jack D. Shanstrom.